Citation Nr: 0102192	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

3.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


REMAND

The veteran served on active duty from February 1954 to 
December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In an August 1997 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for a back condition 
and depression on the basis that the claims were not well 
grounded.  In May 1998, the veteran filed a notice of 
disagreement as to the denial of entitlement to service 
connection for a back condition and depression.  In May 1998, 
the veteran also claimed entitlement to service connection 
for an eye condition.  In a May 1998 rating decision, the RO 
denied entitlement to service connection for an eye condition 
on the basis that the claim was not well grounded.  In June 
1998, the RO issued a statement of the case as to the claims 
of entitlement to service connection for a back condition and 
depression.

In July 1998, the veteran filed a substantive appeal in which 
he stated that he wanted to continue his appeal for 
compensation of a back condition, depression, and an eye 
condition.  The veteran also indicated that he wanted a 
hearing before a Member of the Board at the local RO office.  
In a separate statement dated in July 1998, the veteran 
indicated that he wanted a RO hearing.  

In letters dated in July 1998 and May 1999, the RO requested 
clarification of the type of hearing requested by the 
veteran.  The record reflects that the veteran failed to 
respond to those letters.  The record further reflects that 
the veteran was scheduled for a hearing before a member of 
the Board in October 2000.  There is no indication that the 
veteran appeared for the hearing. 

In regard to the claim of entitlement to service connection 
for an eye condition, the veteran expressed his disagreement 
with the denial of that claim in the July 1998 VA Form 9; 
however, the RO has not issued a statement of the case as to 
that issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999) (The 
notice of disagreement initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
Court; the Board should have remanded the issue to the RO for 
the issuance of a statement of the case).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The claims at issue in this appeal were denied on the grounds 
that they were not well grounded.  Thus, because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2. The issue of entitlement to service 
connection for an eye disorder is 
remanded to the RO for the issuance of a 
statement of the case.  Should a timely 
substantive appeal be received concerning 
this issue, all appropriate steps should 
be taken to prepare the case for 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


